                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

Trey Alexander Williams,         )             Case No. 6:19-cv-01065-DCC
                                 )
                  Petitioner,    )
                                 )
v.                               )                        ORDER
                                 )
Charles Williams,                )
                                 )
                  Respondent.    )
________________________________ )

      Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2),

(D.S.C.), this matter was referred to United States Magistrate Judge Kevin F. McDonald

for pre-trial proceedings and a Report and Recommendation (“Report”). On April 26,

2019, the Magistrate Judge issued a Report recommending that the Petition be dismissed

without prejudice and without requiring Respondent to file a Return. ECF No. 19. The

Magistrate Judge advised Petitioner of the procedures and requirements for filing

objections to the Report and the serious consequences if he failed to do so. In response

to the Report, Petitioner filed a Motion for Appointment of Counsel and a Motion to

Transfer State Cases.

      The Magistrate Judge makes only a recommendation to this Court.               The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The
                                          1
Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       As previously stated, Petitioner did not file objections to the Report; however, he

did file a Motion for Appointment of Counsel and a Motion to Transfer State Cases. The

Court has reviewed these documents and finds that, liberally construed, Petitioner

restates arguments already raised to and addressed by the Magistrate Judge and may

state general objections to the Report. Out of an abundance of caution for a pro se

Petitioner, the Court has conducted a de novo review of the record, the applicable law,

and the Report of the Magistrate Judge. Having done so, the Court agrees with the

recommendation of the Magistrate Judge that this action is subject to summary dismissal;

accordingly, the Court adopts the Report by reference in this Order. This Petition is

DISMISSED without prejudice. Petitioner’s Motions [22, 23] are FOUND as MOOT.

       IT IS SO ORDERED.


                                             2
                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
May 30, 2019
Spartanburg, South Carolina

                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            3
